Revised October 21, 1998

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                       No. 96-30489_______________



                        JAMES E. ALLISON, et al.,

                                                 Plaintiffs-Appellants,

                        JONATHAN ANDERSON, et al.,

                                                 Intervenors-
                                                 Plaintiffs-Appellants,

                                    VERSUS

                          CITGO PETROLEUM CORP.,

                                                 Defendant-Appellees,


                        _________________________

             Appeal from the United States District Court
                 for the Western District of Louisiana
                       _________________________

                               October 2, 1998


                  ON SUGGESTION FOR REHEARING EN BANC
                (Opinion 8/18/98, 5 Cir., 151 F.3d 402)



Before JOLLY, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*




      *
        Judge Duhé is recused and did not participate in the consideration of the
suggestion for rehearing en banc.
     Treating the suggestion for rehearing en banc as a petition

for panel rehearing, the petition for panel rehearing is DENIED.

In denying rehearing, the panel majority makes the following

observation:   The trial court utilized consolidation under rule 42

rather than class certification under rule 23 to manage this case.

We review that decision for abuse of discretion and we find no

abuse in this case.   We are not called upon to decide whether the

district court would have abused its discretion if it had elected

to bifurcate liability issues that are common to the class and to

certify for class determination those discrete liability issues.

Judge Dennis dissents from the denial of panel rehearing.

     The court having been polled at the request of one of its

members and a majority of the judges who are in regular active

service not having voted in favor (see FED. R. APP. P. 35, 5TH CIR.

R. 35), the suggestion for rehearing en banc is DENIED.




                                 2